—Judgments, Supreme Court, New York County (Charles Solomon, J.), rendered September 20, 1996, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the fifth degree and attempted burglary in the second degree, and sentencing him, as a second violent felony offender, to consecutive terms of 3V2 to 7 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his pleas. The scope of the court’s inquiry into the merits of the motion was appropriate given defendant’s refusal, against the advice of counsel, to be produced from the court pens to present his contentions in person. The record establishes the voluntariness of the plea (see, People v Fiumefreddo, 82 NY2d 536). Under the circumstances, there was no need to assign new counsel.
Review of defendant’s excessive sentence claim is foreclosed by his valid waiver of the right to appeal. In any event, we perceive no abuse of sentencing discretion. Concur — Ellerin, P. J., Nardelli, Williams, Rubin and Andrias, JJ.